The principal question arising in this case is whether Mansfield's Digest of the laws of Arkansas or the laws of Oklahoma control the descent of lands allotted a member of the Creek Tribe of Indians dying subsequent to statehood. The trial court held that the laws of Oklahoma control, and to review this judgment an appeal has been taken to this court.
The case of Moffer v. Jones et al., 67 Oklahoma, 169 P. 652, was a companion case to this case. The facts in that case are similar to the facts in this case. The attorneys representing the plaintiff in error in that case represent the plaintiff in error in this, and their brief in that case, by permission of court, has been filed in this case. Some of the attorneys representing the defendants in error and also some of the defendants in error in that case are attorneys and defendants in error in this case. This case was submitted at the same time that case was submitted, but it appears that the opinion in this case was not written.
In this companion case this court affirmed the judgment of the trial court holding that the laws of Oklahoma control. This case is therefore affirmed as to all issues herein raised under the law laid down and for the reasons given in the companion case. Affirmed.
PITCHFORD, JOHNSON, BAILEY, and McNEILL, JJ., concur.